Citation Nr: 0204096	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  99-03 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for depressive neurosis prior to October 17, 1997 and in 
excess of 30 percent from October 17, 1997.  

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1951 
to July 1952.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial noncompensable 
rating for depressive neurosis since October 1996 and denied 
entitlement to service connection for diabetes mellitus.  An 
April 1998 rating decision increased the initial rating for 
depressive neurosis to 10 percent since October 31, 1996, and 
a November 2000 rating decision increased the rating to 
30 percent since October 17, 1997.  


FINDINGS OF FACT

1.  The old criteria for depressive neurosis in effect prior 
to November 7, 1996 and the new criteria in effect since 
November 7, 1996 are equally favorable to the veteran.  

2.  For the period prior to October 17, 1997, there are no 
psychiatric treatment records in the claims folder; the 
veteran failed to report for scheduled VA examinations.  

3.  Prior to October 17, 1997, the veteran earned a master's 
degree and continued studies toward a doctorate degree; he 
reported having job experience in fields other than teaching, 
such as restaurant management, journalism, and financial 
services.  

4.  Since October 17, 1997, the medical evidence shows 
relatively normal affect, speech, orientation, judgment, and 
memory, and no evidence of panic attacks or formal signs of 
thought disorder.  

5.  The veteran's global assessment function scores of 55 in 
January 1998 and 70 in August 2000 are consistent with no 
more than mild to moderate impairment of social and 
industrial adaptability and of initiative, flexibility, work 
efficiency, reliability, and ability to perform occupational 
tasks since October 17, 1997.  

6.  The medical evidence shows no diagnosis or treatment of 
diabetes mellitus in or within one year after service and 
includes no nexus opinion relating current diabetes mellitus 
to active service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for depressive neurosis prior to October 17, 1997 and 
in excess of 30 percent from October 17, 1997 are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a)); 38 C.F.R. §§ 4.2, 
4.20, 4.130, Diagnostic Codes 9410, 9432, 9433, and 9434 
(2001) (effective November 7, 1996); 38 C.F.R. § 4.132, 
Diagnostic Codes 9206, 9207, 9209, 9405, and 9410 (1996) 
(effective prior to November 7, 1996).  

2.  Diabetes mellitus, Type 2, was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available service medical records and post-
service medical records from the VA and most of the 
identified private health care providers.  The RO's December 
1999 letter informed the veteran that it was his 
responsibility to provide private medical records, and the 
January 2000 letter informed the veteran that the private 
osteopathic clinic in Fort Worth, Texas, where he claimed to 
have received psychiatric treatment, found no records under 
his name.  After claiming to miss the scheduled and noticed 
July 1997 and October 1997 VA examinations because of 
illness, the veteran received VA examinations in January 1998 
and August 2000.  The veteran filed lay statements with the 
RO and declined the opportunity for a hearing before the 
Board.  The RO's November 1996 phone call and November 1996, 
September 1999, December 1999, and January 2000 letters to 
the veteran, the November 1997, April 1998, and November 2000 
rating decisions, and the January 1999, November 2000, and 
June 2001 statements of the case informed the veteran of the 
evidence needed to substantiate his claims.  Although the 
veteran's representative has claimed that notice of the 
provisions of the Veterans Claims Assistance Act of 2000 were 
not sent to the veteran, the June 2001 supplemental statement 
of the case addressed the Act and was mailed to the veteran 
without being returned by the postal service.  In fact, after 
every one of several address changes provided by the veteran, 
correspondence went to him at his new address and was not 
returned in the mail.  The law requires only that the VA mail 
a notice; it then presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary."  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
Since the veteran was informed of the evidence needed to 
substantiate his claims and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist and 
inform the veteran.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  


Entitlement to increased ratings for depressive neurosis

The November 1997 rating decision granted service connection 
and an initial noncompensable rating for depressive neurosis 
since October 31, 1996, and the veteran perfected a timely 
appeal of the initial rating.  Although the April 1998 rating 
decision increased the initial rating to 10 percent since 
October 31, 1996 and the November 2000 rating decision 
increased the rating to 30 percent since October 17, 1997, 
the claim for an initial rating in excess of 10 percent prior 
to October 17, 1997 and in excess of 30 percent since October 
17, 1997 remains before the Board because the veteran is 
presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit was awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  


Criteria

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that depressive neurosis has 
caused greater impairment of his earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  The rating for depressive neurosis must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's psyche to 
function under the ordinary conditions of daily life, 
including employment and self-support.  See 38 C.F.R. §§ 4.2, 
4.10 (2001).  The VA has a duty to acknowledge and consider 
all regulations that are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

While this appeal was pending, the rating criteria for 
bipolar disorder, major depression, dysthymic disorder, and 
other and unspecified neuroses were revised effective 
November 7, 1996.  Where a law or regulation changes after a 
claim is filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  For the period preceding the effective date of the 
regulatory change, the Board should apply the old regulation.  
For the period since the effective date, the Board should 
apply the more favorable of the old and new regulations.  
VAOPGCPREC 3-2000 (2000).  

Given the diagnoses and findings of record for the period 
from October 31, 1996 to November 7, 1996, the Board will 
apply only the old criteria for bipolar disorder, major 
depression with psychotic features, major depression with 
melancholia, dysthymic disorder, and other and unspecified 
neuroses.  For the period from November 7, 1996, the Board 
will apply the more favorable of the old criteria and the new 
criteria for major depressive disorder, bipolar disorder, 
dysthymic disorder, and other and unspecified neurosis to 
determine whether ratings in excess of 10 percent prior to 
October 17, 1997 and in excess of 30 percent since October 
17, 1997 are warranted.  When a disability not specifically 
provided for in the rating schedule is encountered, such as 
depressive neurosis, it will be rated under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  See 38 C.F.R. § 4.20.  

Prior to November 7, 1996, governing regulations provided 
that the severity of a psychiatric disability would be 
measured by actual symptomatology, as it affects social and 
industrial adaptability.  Evaluators were specifically 
instructed not to "underevaluate the emotionally sick veteran 
with a good work record, nor [to] overevaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture."  38 C.F.R. § 4.130 
(1996).  

Under the criteria for bipolar disorder, manic, depressed, or 
mixed; major depression with psychotic features; and major 
depression with melancholia in effect prior to November 7, 
1996, a 10 percent evaluation is assigned when there is 
psychosis in full remission.  A 30 percent evaluation is 
assigned for mild impairment of social and industrial 
adaptability.  A 50 percent evaluation is assigned for 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation is assigned for active 
psychotic manifestations with lesser symptomatology such as 
to produce severe impairment of social and industrial 
adaptability.  A 100 percent evaluation is assigned for 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Codes 9206, 9207, and 9209 (1996).  

For dysthymic disorder and other and unspecified neuroses, a 
10 percent evaluation is assigned for less than the criteria 
for 30 percent, with emotional tension and other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation is assigned for definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation is assigned 
if an ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation is assigned if an ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 
evaluation is assigned if the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, and there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such a fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, and the veteran is demonstrably unable to 
maintain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Codes 9405 and 9410 (1996).  

Under the new rating criteria for major depressive disorder, 
bipolar disorder, dysthymic disorder, and other and 
unspecified neurosis in effect since November 7, 1996, a 10 
percent evaluation is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9410, 9432, 9433, and 9434 (2001).  


Entitlement to an initial rating in excess of 10 percent
for depressive neurosis prior to October 17, 1997

For the period prior to October 17, 1997, the claims folder 
holds little evidence in support of a rating in excess of 10 
percent other than the veteran's lay statements.  As of 
October 1996, the veteran admitted that he had no post-
service treatment of any psychiatric disorders.  The veteran 
missed scheduled VA examinations in July 1997 and October 
1997 due to what he described as illness.  In January 1998 
and August 2000, he told VA examiners that he had no 
psychiatric hospitalizations and only one previous 
appointment with a psychiatrist at the local osteopathic 
medical school.  However, in December 1999, the osteopathic 
medical school confirmed that it had no records under the 
veteran's name.  Thus, for the period prior to October 17, 
1997, there are no psychiatric treatment records in the 
claims folder.  

As the only evidence of record in support of a higher rating 
prior to October 17, 1997, the veteran and his representative 
have made several lay assertions.  The veteran's November 
1997 statement asserts that he carried a sick feeling and 
experienced nightmares about counterintelligence activities 
in service, which he claimed included assassinations and 
knife fights.  He also told the January 1998 VA and private 
examiners that he had one serious suicide attempt around 
1983, in which he drove 200 miles per hour toward a tree and 
then swerved his car away at the last second.  He apparently 
lost his teaching job around the time he filed his October 
1996 application because he reported income from wages for 
the previous twelve months and a May 1998 VA phone contact 
shows that he started receiving Social Security income in 
November 1996.  To the VA, the veteran asserted that his 
depressive neurosis caused him to lose his job; to the 
January 1998 private examiner, he asserted that issues 
regarding discipline of special education students caused him 
to get fired from his teaching job.  The circumstances of his 
ending employment are not clear, in that it has it has been 
reported that he was fired, by the January 1998 VA examiner, 
and that he resigned, as his representative stated in a July 
1999 statement.  At the January 1998 private examination, he 
also claimed previous ownership of restaurants and of a 
newspaper and previous work as an investment banker in 
Northern Italy for ten years.  At the same time, he was 
behind on mortgage payments on his house, and he claimed that 
his personal relationships always ended because someone was 
out to get him.  

While we do not doubt the sincerity of the veteran's beliefs, 
the evidence does not warrant a rating greater than 
10 percent rating prior to October 17, 1997.  Issues about 
disciplining special education students, rather than 
impairment in social and industrial adaptability due to 
depressive neurosis, caused the veteran to get fired or 
resign from his last teaching job.  During this time, 
according to January 1998 private examination notes, he was 
still able to earn a master's degree and continue studies 
toward a doctorate degree.  He also reported job experience 
in fields other than teaching, such as restaurant management, 
journalism, and financial services.  

Given the lack of medical evidence prior to January 1998, 
there are only the veteran's inconsistent statements about 
himself to support his claim under the old and new criteria.  
The objective evidence does not reflect definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people; psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment; intermittent periods of inability to 
perform occupational tasks; or symptoms of depressed mood, 
anxiety, suspiciousness, panic attacks weekly or less often, 
chronic sleep impairment, and mild memory loss, such as 
forgetting names, directions, recent events.  Instead, what 
evidence there is shows that the combination of the veteran's 
ongoing education and diverse job experience rendered him 
able to work, although he did not, at a variety of jobs prior 
to October 17, 1997.  


Entitlement to a rating in excess of 30 percent
for depressive neurosis from October 17, 1997

As a preliminary matter, the Board deems the August 2000 VA 
examination adequate for rating purposes.  Contrary to the 
representative's June 2001 statement, the VA examiner noted 
the veteran's daily activities, family relationships, 
hospitalization and treatment history, use of medications, 
employment status, financial status, general physical health, 
and a range of symptoms, including orientation, memory, 
suicidal ideation, abstraction, thought processes, speech, 
mood, delusions, hallucinations, psychosis, intellect, 
judgment, and insight.  The global assessment score of 70 is 
consistent with the veteran's moderately depressed mood and 
other symptoms noted at the August 2000 VA examination.  The 
August 2000 VA examination report will not be returned as 
inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  

Just as in the earlier period, the evidence in the claims 
folder since October 17, 1997 continues to show little to 
justify an increased rating.  The only evidence in support of 
the claim consists of depressed and dysphoric mood, anxiety, 
somewhat blunted affect, and sometimes impaired judgment in 
January 1998, which was treated by various antidepressants in 
January 1998 and March 1998; being in a moderately depressed 
mood and stating the incorrect date and president in August 
2000; and lay assertions of additional symptoms from the 
veteran and his representative.  In August 2000, the veteran 
asserted that he had gradually increasing occupational and 
social impairment, which manifested as depressed mood, 
anxiety, chronic sleep problems, memory loss, and tension.  
He claimed that his antidepressant medications did not work, 
and that he felt ill at ease.  He told the August 2000 VA 
examiner that he got fired every time he tried to get a job 
and that he was still trying to obtain employment.  He had 
trouble getting to sleep, and he reported waking every two 
hours.  He felt that he was depressed and that he cried for 
relief, and he had occasional suicidal thoughts.  

Nonetheless, the greater weight of the objective medical 
evidence shows that continuation of the current 30 percent 
rating since October 17, 1997 is justified under the old 
criteria.  The veteran's symptoms simply do not show 
considerable impairment of social and industrial adaptability 
or of his ability to establish or maintain effective or 
favorable relationships with people.  Contrary to the 
veteran's assertion of gradual deterioration, the global 
assessment function score of 55 in January 1998 had actually 
improved to 70 in August 2000, which is consistent with 
moderate impairment improved to mild.  The current 30 percent 
rating was more than generous because, in applying the 
standard of the old rating criteria for bipolar disorder, 
major depression, dysthymic disorder, and other and 
unspecified neuroses, the VA interprets "definite" to mean 
"distinct, unambiguous, and moderately large in degree."  See 
VAOPGCPREC 9-93 (Nov. 9, 1993).  Although the veteran claims 
to be unable to work in schools, it is interesting that he 
was able to adapt to a classroom situation and communicate 
well enough with instructors and other students to continue 
his studies toward a doctorate degree in January 1998.  He 
also expressed confidence in his intellect to several 
examiners, and he was even in the process of handwriting a 
book in August 2000.  The record does not show an inability 
to retain a job after making sincere efforts to obtain a job.  
While the veteran claimed in an October 1999 financial status 
report and December 1999 statement to have been fired from a 
new teaching job after working for just four months in late 
1998, a February 2001 note from the new school district 
documented that he never worked there.  

Likewise, under the new criteria in effect since December 
1996, the evidence does not reveal considerable industrial 
impairment resulting from reduced reliability, flexibility, 
and efficiency levels; reduced reliability and productivity 
due to symptoms of flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory, impaired 
judgment; impaired abstract thinking; disturbance of 
motivation; or difficulty in establishing and maintaining 
effective work and social relationships.  At the January 1998 
private examination, the veteran was oriented, his memory was 
intact across all parameters, and his intellect was adequate.  
There was no formal sign of thought disorder, although some 
of grandiose thinking, and he was somewhat goal-directed in 
his speech and denied suicidal ideation.  The private 
examiner noted that the veteran projected feelings of 
worthlessness onto others and did not acknowledge his own 
behavior as contributing to the number of friends in his 
life.  At the August 2000 VA examination, affect was 
relatively normal, memory was fairly good, and judgment was 
good.  The veteran organized this thoughts and spoke well.  
He was goal-oriented, and there was no evidence of panic 
attacks.  He had only occasional thoughts of suicide.  He 
demonstrated similarities and differences well enough, and he 
showed fair understanding of proverbs.  

Entitlement to an initial rating in excess of 10 percent for 
depressive neurosis prior to October 17, 1997 and in excess 
of 30 percent from October 17, 1997 is not warranted.  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  In this case, the 
symptomatology associated with the veteran's depressive 
neurosis does not more nearly approximate the criteria for 
higher evaluations.  The evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2001). 

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b) (2001).  The evidence does not show that the 
veteran's depressive neurosis symptoms markedly interfere 
with employment or cause frequent hospitalizations.  The 
veteran told the January 1998 and August 2000 VA examiners 
that he had no hospitalizations for treatment of depressive 
neurosis.  He also reported a diverse job history and several 
hobbies, and no examiners found the veteran unable to work.  
The April 1998 grant of entitlement to nonservice-connected 
pension was based partly on nonservice-connected bilateral 
aphakia, umbilical hernia, bilateral inguinal hernias, and 
hypertension.  Referral for extraschedular consideration is 
not currently warranted.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which considered increased 
ratings under the criteria for dysthymic disorder and other 
and unspecified neuroses, the veteran has not been prejudiced 
by the Board's additional consideration of bipolar disorder 
and major depression criteria in the decision.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


Entitlement to service connection for diabetes mellitus

The veteran appealed the November 1997 and April 1998 rating 
decisions that denied entitlement to service connection for 
diabetes mellitus.  In support of his claim, his June 1999 
statement asserts that he incurred high blood sugar while 
serving on active duty in Korea in 1960.  In contrast, an 
August 2000 statement asserts that his hometown doctor 
diagnosed diabetes and prescribed pills at a time when he was 
too young and ignorant to realize what diabetes meant.  He 
asserts that his hometown doctor, who has since died, related 
diabetes to service and that the location of the doctor's 
medical records is unknown.  In other statements, the veteran 
asserts that diabetes mellitus existed in service but was not 
diagnosed until many years after service.  

For the veteran to establish service connection for diabetes 
mellitus, the evidence must demonstrate that diabetes 
mellitus was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
A chronic disease, such as diabetes mellitus, shall be 
granted presumptive service connection, although not 
otherwise established as incurred in service if manifested to 
a compensable degree within one year from the date of 
separation from service.  See 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

Certainly, the medical evidence shows that the veteran 
currently has diabetes mellitus.  A claim for service 
connection for a disability must be accompanied by evidence 
that establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The January 1998 VA examiner stated a diagnosis of 
diabetes mellitus, Type 2, and diabetic peripheral 
neuropathy, for which the veteran was being treated with 
three different oral medications.  The June 1999 VA diagnosis 
was diabetes mellitus with neurological pathology, and the 
March 2000, June 2000, and September 2000 VA diagnoses 
included diabetes mellitus.  

Service connection cannot be granted because the medical 
evidence shows no diagnosis or treatment of diabetes mellitus 
in or within one year after service and includes no nexus 
opinion relating the currently diagnosed diabetes mellitus to 
active service.  The September 1950 pre-induction and July 
1952 separation examinations included no mention of diabetes 
mellitus, and post-service medical records showed the first 
diagnosis of diabetes mellitus, Type 2, over 35 years after 
service, in January 1998.  Isolated complaints of nausea and 
headache in service were not shown to be symptoms of any 
chronic disorder, much less diabetes mellitus.  Since the 
first diagnosis of diabetes mellitus in the late 1990s, the 
veteran's private doctor and five VA doctors have separately 
examined the veteran.  Although all stated a current 
diagnosis of diabetes mellitus, none of the six examiners 
found a relationship to service, and none of the medical 
evidence demonstrated continuity of symptomatology of 
diabetes symptoms since service. See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488 (1997).  

Even though the veteran's June 1999 statement asserts that he 
had high blood sugar in service in 1960, Form DD 214 shows 
that he was discharged from service in July 1952 because of 
unsuitability, and service medical records end at the June 
1952 separation examination.  There is no evidence that the 
veteran was in service again in 1960.  Even if the veteran's 
hometown doctor had diagnosed high blood sugar and given him 
pills in 1960, which the evidence does not show, that time is 
several years past the veteran's June 1952 separation from 
service.  The first documentation of insulin use appeared in 
a March 1999 VA social work report, and the veteran himself 
told the January 1998 VA examiner that he had been treated 
for diabetes mellitus with insulin no earlier than 1996.  The 
veteran's lay assertion that diabetes mellitus is related to 
service is not medical evidence.  As a lay person, he is not 
competent to diagnose himself with diabetes mellitus or to 
render a medical opinion that relates current diabetes 
mellitus to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

As the record shows no diabetes mellitus until many years 
after service and includes no competent medical opinion 
relating current diabetes mellitus to service, a 
preponderance of the evidence is against the claim.  In 
addition, presumptive service connection for diabetes 
mellitus as secondary to exposure to herbicides is not 
available because this veteran did not serve in Vietnam at 
any time from January 1962 to May 1975.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The benefit of the doubt 
doctrine is not for application, and entitlement to service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



ORDER

Entitlement to an initial rating in excess of 10 percent for 
depressive neurosis prior to October 17, 1997 and in excess 
of 30 percent from October 17, 1997 is denied.  

Entitlement to service connection for diabetes mellitus is 
denied.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

